DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 2009/0088735) in view of Ward (US 2014/0236142) and Visconti (US 2004/0204679).
Regarding claims 1, 6, 9 and 14, Abboud discloses a catheter system with a cryogenic balloon catheter having a handle (fig. 1A), the system further including a control console (20 or 21, figs. 2A-2E) with a connector (the other end of the elements that connect to 3a-c in fig. 1A, see also “main vacuum connector” in fig. 3 and the unnumbered connectors in fig. 7) and a vacuum pump (26, fig. 3). It is noted that vacuum pumps are positioned on fluid exhaust lines. Abboud further discloses couplers 
 Regarding claims 2-5, 7 and 10-13, the claims recite a second sensor and the various locations of the sensors. The fact that these positions are claimed suggests that the location of the sensor does not produce an unexpected result but instead that they would perform exactly as one of ordinary skill in the art would expect. Similarly, there is no evidence that the number of sensors produce an unexpected result. While Ward only detects the presence of the equivalent of the second coupler connector, Abboud discloses a plurality of connections between the handle and console (fig. 2A), and in some embodiments even an intermediate structure (fig. 2B). If it is beneficial to allow the system to know if there is a connection between the coupler and the console, it must also be beneficial to allow the system to know if there are connections between all the connected elements that make up the system. Otherwise the device could be operated with less than all elements attached, thus obviating the benefit of any connection sensors in the first place. Therefore, it would have been obvious to a person of ordinary skill in the art before the application was filed to provide all the coupling elements with any number of sensors located on either or both of the connected ends to produce the predictable result of allow the system to ensure that the entire system, from the handle to the console, is appropriately connected. 
Regarding claim 8, following the reasoning of claim 7 and claim 1 regarding the use of relevant information (in this case that the elements are attached) to control the system, it would have also been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the system of Abboud-Ward-Visconti to determine if the system is connected on the basis of any number of connection sensors, and then to operate the device to perform a cryosurgical procedure on the basis of the sensed 
Regarding claims 15-20, the device of Abboud-Ward-Visconti performs the recited methods as discussed above. 

Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive. Applicant argues that the rejections are improper because none of the prior art references have all the claimed features (as suggested by the use of underlining and italics on page 7, “confirming” and “controlling” being the elements missing). The arguments are unpersuasive for several reasons.
First, it is noted that a features upon which applicant relies (i.e., “confirming all parts of the system are connected,” emphasis in original) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only recite that a controller receives sensor input and uses that data to control a valve. There is no confirming step or structure. Unless, of course, Applicant understands a sensor generating a “connected” signal to be intrinsically generating confirmation of attachment, in which case any prior art device that uses a connection sensor (such as Ward) confirms attachment.
Second, the arguments constitute a piecemeal analysis of references: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the examiner maintains that a person of ordinary skill in the art of expensive, complex medical systems would understand, based on the disclosures of Abboud, Ward and Visconti, that there is a benefit to ensuring that all parts of a medical device are connected prior to operating the system. This is why the rejection uses the language Applicant objects to on page 8 (i.e. “all parts of the system”): having established specifically that it is beneficial to know that an ablation device is connected (as in Ward) a person of ordinary skill in the art would infer that the benefit 
Regarding the argument that Ward “says nothing” about next steps “much less” allowing the system to move on to other steps (pages 7-8 of the remarks), the cited portion of Ward discloses an “instrument recognizer module” which detects the presence of a cable connector and generates an instrument-present signal (in that specific case “resectoscope_present”). When the Office Action states that this detection allows the system to move on to other steps this is a general description of how medical systems with instrument detection work: first any or all parts are confirmed to be attached, then the actual medical procedure can proceed. Whether advancing to the next step after confirming that instruments are attached is manual or automatic is irrelevant at least because automating a manual process is not a patentable distinction (see MPEP 2144.04(III)). Confirming that the system is in working order, including that all the parts are connected correctly, is at least a significant reason why any system produces an instrument-present signal in the first place. Further, while paragraph [0055] of Ward was cited, and what a reasonable person reading that paragraph would infer from it was noted, Ward explicitly discloses that is only after the confirmation signal has been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the confirmation of coupling between components of a medical system, see [0177] of US 2011/0290855 to Moore. Regarding the series of steps a device goes through after being connected to a system but prior to use of the device, see for example, fig. 12 and paragraph [0106] of US 2003/0069526 to Thompson. Regarding a system with warns a user if a device is not properly connected, see paragraph [00247] of US 2003/0163177 to Eggers. Regarding checking to see if a tool is attached, and then advancing a method of using the tool to the next step, see figure 11 and column lines 14 lines 1-34 of US 6,331,181 to Tierney. It is lastly noted that systems which interrogate medical devices prior to operating them are ubiquitous and are directly relevant to the question of whether a person of ordinary skill in the art would recognize the benefit of checking to see if the system is ready to be operated safely and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794